343 So. 2d 1067 (1977)
Felix CERNA, Jr.
v.
Norval J. RHODES et al.
No. 59471.
Supreme Court of Louisiana.
April 1, 1977.
Writ denied. The result is correct.
TATE, J., is of the opinion the result is correct as to the prosecutor because of his prosecutorial immunity. See Imbler v. Pachtman, 424 U.S. 409, 96 S. Ct. 984, 990-92, 47 L. Ed. 2d 128 (1976).
DIXON, J., dissents, believing the result in the court below is in error and the writ should be granted.
CALOGERO, J., is of the opinion the writ should be granted.
DENNIS, J., is of the opinion that the writ should be granted.